DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The examiner acknowledges that the amended claim set and drawings corrects the issues noted by the previous office action (6-30-2022). All of the previous, 112 rejections, and have been withdrawn.
Applicant's arguments and remarks filed (9-15-2022) have been fully considered but they are not persuasive.
Applicant argues…
The decorative layer of Riha always has a recess on the visible side.
There is no embossing stroke into a backing layer of Riha.
Applicant further argues that none of the other applied references make up for the deficiency of Riha 
This is not found to be persuasive because…
While Riha does teaches that that the decorative layer may have a recess. Riha teaches that the recess can be in various location. In particular, ([0085]) teaches that (Fig. 9) illustrates a fabric outer layer 32A backed by a barrier layer 34A into which a hot die 70 has been pressed in the direction of Arrow B to reduce the thickness of the fabric layer 32A and weaken the fabric by melting and severing some of the fibers. As such, the (second) surface of the decorative layer on the visible side of the backing layer does not have any recess in a region opposite the recess of the backing layer, as required by the newly amended limitation. 
Riha teaches on ([0072]) that specifically, one can first pre-weaken the fabric and place the backing on the fabric, then position such fabric/backing in the mold. With ([0086]) teaching that the preformed sheet is then placed into the cavity 50A of the injection mold and the groove 72 registered to the blade member 70.  Where the registering with a blade 70 member is understood to including the closing of the mold (as shown in (Fig. 7 & 8), and acts as applicant’s embossing step prior to injection molding. 
This is unpersuasive because as explained above there was not found to be deficiency in Riha.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 3, 6-7, 11-12 & 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Riha et al. (US-2004/0,164,531, hereinafter Riha)Regarding claim 14, 	
A method for producing a lining element wherein the lining element comprises:
a dimensionally stable backing layer with a first predetermined breaking region which is delimited from a surrounding region and/or from a second predetermined breaking region by at least one predetermined breaking line,
wherein a plurality of regularly spaced predetermined breaking points are disposed along the predetermined breaking line, 
wherein the breaking points are recesses in the backing layer, 
where the backing layer has a visible side and a rear side facing away from the visible side, and 
wherein the plurality of regularly spaced predetermined breaking points are disposed on the visible side; and
a decorative layer disposed flat on the backing layer on the visible side of the backing layer, 
wherein a first surface of the decorative layer directly above one of the plurality of regularly spaced predetermined breaking points disposed on the visible side forms a plane together with a second surface of the decorative layer,
wherein the second surface is directly adjacent to the first surface and complete surrounds the first surface such that the decorative layer on the visible side of the backing layer does not have any recesses in a region opposite the recess of the backing layer.
and the method comprising:
an embossing stroke takes place by a first die side and a second die side of a die being brought toward each other before a cavity formed between the first die side and the second die side has been enlarged in an injection molding integral foam method in order to foam an injected material and, 
via the embossing stroke, a plurality of projections which are disposed or formed on the first die side in a direction of the second die side are impressed into the backing layer, which is disposed in the cavity, in order to form the recesses; and
following the embossing stroke, disposing the decorative layer flat on the visible side of the backing layer such that the first surface of the decorative layer directly above one of the plurality of regularly spaced predetermined breaking points disposed on the visible side forms the plane together with the second surface of the decorative layer and such that the decorative layer on the visible side of the backing layer does not have any recess in a  region opposite the recess of the backing layer.  
Riha teaches the following:
, b.), c.), d.) & e.) ([0101]) teaches that as best seen in (Fig. 21) the instrument panel assembly may generally include a fabric outer layer 32D that is disposed over a backing layer 34D, which is, in turn, disposed over a substrate 20D. ([0055]) teaching that both tear seams 26, 36 may extend around the full periphery of the door 14 or may be interrupted. Where the backing layer acts as the applicant’s backing layer and the bottom portion of the backing layer is understood to be the visible side. As shown in (Fig. 5) the visible side comprises the breaking points. 
([0101]) teaches that the instrument panel assembly may generally include a fabric outer layer 32D that is disposed over a backing layer 34D, which is, in turn, disposed over a substrate 20D. Where the fabric outer 32D layer acts as applicant’s decorative layer.
& h.) As best shown in (Fig. 7 & 9), the layer tear seam 36 of the backing layer 34 is not aligned with any tear seam 66 of the decorative layer 32. ([0085]) teaching that FIG. 9 illustrates a fabric outer layer 32A backed by a barrier layer 34A into which a hot die 70 has been pressed in the direction of Arrow B to reduce the thickness of the fabric layer 32A and weaken the fabric by melting and severing some of the fibers. Accordingly, a first surface of the decorative layer is directly above one the regularly spaced breaking points of the backing layer’s visible side. With a second surface of the decorative layer found directly adjacent to the first surface and complete surrounds the first surface such that the visible side of the decorative layer does not have any recesses in a region opposite the recess of the backing layer.
& j.) ([0072]) that specifically, one can first pre-weaken the fabric and place the backing on the fabric, then position such fabric/backing in the mold. With ([0086]) teaching that the preformed sheet is then placed into the cavity 50A of the injection mold and the groove 72 registered to the blade member 70.  Where the registering with a blade 70 member is understood to including the closing of the mold (as shown in (Fig. 7 & 8), and acts as applicant’s embossing step prior to injection molding. With ([0086]) adding that the resultant trim panel 12A is removed from the injection mold. ([0087]) teaches that the blade member 70 may comprise a series of flat projections or rods that project from the mold cavity 60 surface. ([0087]) teaches that a knife programmed to cut may be utilized as well.
([0072]) teaches that specifically, one can first pre-weaken the fabric and place the backing on the fabric, then position such fabric/backing in the mold. Where the pre-weaken is understood to comprise embossing stroke, i.e. blade member / die. 
Regarding claim 3, 	
Wherein the decorative layer is leather.
Riha teaches the following:
(Claim 73) teaches that the cover layer is selected from the group consisting of fabric, leather or polymeric film material;
Regarding claim 6-7, 	
Wherein the rear side of the backing layer has a reinforcing network which is disposed on the backing layer or in the backing layer.
Wherein the reinforcing network includes aramid fibers.
Riha teaches the following:
(Claim 83) teaches an air bag cover for an air bag safety system for a vehicle comprising: a fabric outer layer, having a front side and a backside, and comprising a reinforced portion and non-reinforced portion. (Claim 85) teaches that the reinforced portion of said fabric layer comprises fibers having a high strength. (Claim 86) teaches that said high strength fibers comprise aramid fiber.
Regarding claim 11,
Wherein the recesses have a shape that is cylindrical, cuboidal, conical, or pyramidal and/or wherein edges of the recesses are rounded.
Riha teaches the following:
As shown in (Fig. 3-5) the recesses have a shape that is understood to be conical, and the wherein top edge of the recess are rounded.
Regarding claim 12,
Wherein the recesses have a depth of between 1 mm and 4 mm, a width of between 1 mm and 3 mm, a length of between 1 mm and 10 mm, and/or 
wherein a distance from one recess to a further recess is between 1 mm and 4 mm, and/or 
wherein the backing layer has a thickness of between 2 mm and 6 mm.
Riha teaches the following:
Highlighting, that only a single limitation between a, b & c is required. ([0055]) teaches that teaches that tear seam 26 by an amount equal to or greater than 1.0 mm. 
Highlighting, that only a single limitation between a, b & c is required ([0055]) teaches that tear seam 26 can lie in the range of 1.0 mm to 50 mm, and at any 0.1 mm increment therebetween. Most preferred values are in the range of 5.0 mm to 15.0 mm.
Highlighting, that only a single limitation between a, b & c is required.
B.) Claim(s) 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Riha and in further view of Richard Seelmann (DE 10,250,737, hereinafter Seelmann)
Regarding claim 5, 	
Wherein the backing layer forms a welding rib on the rear side and 
wherein at least some of the plurality of regularly spaced predetermined breaking points are disposed opposite the welding rib.
Regarding Claim 5, Riha teaching the entirety of claim 1. Riha also teaching a reaction plate 52 which contains stiffening ribs 46 is similarly and preferably welded at 48 to the air bag door 14 backside to provide stiffness, ([0050]). Riha is silent on the backing layer forming a welding rib on the rear side and the ribs relation to the breaking points. In analogous art for an airbag cover, especially for a motor vehicle instrument panel, comprises a decorative layer, plastic carrier layer and foam layer and a weakened regions along which the airbag opens, Seelmann providing a backing layer that forms welding ribs and the ribs location in relation to the breaking points, and in this regard Seelmann teaches the following:
& b.) ([0018]) teaches that as best shown in (Figs. 1 & 2), the backing layer 2 of the instrument panel 1 is welded to a holding element 13 via welding ribs 11, 12. As such, the backing layer is understood to be formed into welding ribs on its rear side. ([0019]) teaches that when the airbag is triggered, the instrument panel 1 tears open along the weakened material 9. Highlighting, as depicted in (Figs. 1 &2) the predetermined tear is shown to be disposed opposite of the welding ribs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method andapparatus for use of fabric material in the manufacturing of an air bag deployment system off Riha. By substituting in a backing layer that is formed as welding ribs that are located opposite of the predetermined tears, as taught by Seelmann. Highlighting, substituting of a backing layer as mentioned provides a means for welded the backing layer to a holding element 13, ([0018]). Additionally, the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way allows for the recitation of KSR case law. Where, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
	                                                           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ueno et al. (US-2003/0,020,202) – teaches a method for forming tear lines in the rear side of an automobile interior article having a cover portion being developed from which an airbag inflates. The mold comprising a blade and air cylinder as a means for forming the tear lines.
Martin Lippert (WO-2008/087,014) – teaches a in the embodiment of the fitting 1 according to FIG. 2, the reinforcing element 8 extends around the rib 10. 
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741